UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1400


In re: TIMOTHY RAY ELEY,

                Petitioner.



   On Petition for Writ of Mandamus.        (1:13-cv-00399-LMB-TRJ)


Submitted:   July 11, 2014                    Decided:   August 4, 2014


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy Ray Eley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy      Ray    Eley    petitions      for   a   writ     of    mandamus

seeking   an     order   to    compel    his    former    counsel,      an     assistant

public defender for the City of Portsmouth, to file an affidavit

on Eley’s behalf.             We conclude that Eley is not entitled to

mandamus relief.

            Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.                   Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,    516-17    (4th    Cir.    2003).        Further,       mandamus      relief   is

available only when the petitioner has a clear right to the

relief sought.        In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).

            To the extent that Eley seeks to compel his counsel to

act in his official capacity, we do not have jurisdiction to

grant    mandamus     relief     against       state    officials.           Gurley   v.

Superior Court of Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir.

1969).    To the extent that Eley seeks to compel his counsel to

act in any other capacity, his request is beyond the scope of

mandamus relief.         See In re Braxton, 258 F.3d 250, 261 (4th Cir.

2001)    (providing      that    party     seeking      writ     of   mandamus     must

establish, inter alia, that requested act “is an official act or

duty”).



                                           2
            The relief sought by Eley is not available by way of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                We

dispense    with    oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                      3